183 S.E.2d 649 (1971)
279 N.C. 505
STATE of North Carolina
v.
Harold Junior SMITH.
No. 54.
Supreme Court of North Carolina.
October 13, 1971.
*650 Atty. Gen. Robert Morgan by Staff Atty. Donald A. Davis, Raleigh, for the State.
Sol G. Cherry, Public Defender, Fayetteville, for defendant appellant.
SHARP, Justice:
Defendant's case on appeal contains no assignment of error. Therefore, unless error appears on the face of the record proper, the judgment will be sustained. State v. Williams, 268 N.C. 295, 150 S.E.2d 447.
"A plea of nolo contendere, like a plea of guilty, leaves open for review only the sufficiency of the indictment and waives all defenses other than that the indictment charges no offense." State v. Stokes, 274 N.C. 409, 412, 163 S.E.2d 770, 773. The indictment in this case properly charges the crime of murder in the words of G.S. § 15-144. The sentence of thirty years is within the limits prescribed by G.S. § 14-17 for murder in the second degree.
Defendant's counsel, the public defender, concedes there is no error in the case. Our examination of the entire transcript discloses another appeal totally without justification. See State v. Roberts, ante; State v. Darnell, 266 N.C. 640, 146 S.E.2d 800.
No error.